Campbell, J.,
delivered the opinion of the court.
The right of the appellee to rent of the land accrued on February 21, when she became owner. The fact that one who could not assure quiet enjoyment for the term had nevertheless taken notes for the year’s rent and disposed of them gave no right to the appellee. Her right was to look to the occupants, and she has no claim_on him who collected rent before or after her purchase by virtueot "bis rérinng. rlxe doctrine of ratification oi‘ an assumed' agen”' Joes UUL lip ply, for the appellant did not assume to act in that capacity. He dealt for himself and others before appellee became owner. If the mortgagor had rented the premises and received prepayment for the year, the only consequence would have been that when his estate was vested in the appellee the title of his tenaais-espired, and they were, therefore, to hold of the new owner. and the fact that they had purchased and paid for one year’s pos*312session would- not avail to secure it to them, because their lessor, the mortgagor. ha.d_na-p.ower to secure to his lessees ajfcerm to extend beyond the time when his estate vested in another by virtue of a sale under the mortgage, which, was paramount to their claim. ■"-■■
~~The judgment is reversed, anc£~TfTB~jifp§t verdict for. the defendant (appellant) established, and judgment on that and for costs in favor of the appellant, not only here but in both trials in the circuit court.